The judge charged the jury in part as follows: "If you believe that the plaintiff, Mr. Sheehan, cashed that check for Mr. O'Connor in good faith, as the issuing officer of the Food Stamp Plan for the City of Augusta, and that Mr. Sheehan *Page 244 
really believed that the money was to go for the payroll, then your verdict should be for the plaintiff in that amount. If, onthe other hand, . . you believe, by a preponderance of theevidence, that Mr. O'Connor was short with the City of Augusta,and you further believe that Mr. O'Connor made that known to Mr.Sheehan, and that they acted in concert to cover that shortage inthis way, as contended by the defendant, then in that event, . .your verdict would be for the defendant . . or, if you believe . . that when this check was cashed by Mr. Sheehan that there was a representation made to Mr. Sheehan that he was short, and that this was a personal loan to Mr. O'Connor by Mr. Sheehan, and was a check given in this way to protect Mr. O'Connor for a few days, if that was the scheme, and you believe that by a preponderance of the evidence, then your verdict should be for the defendant." The italicized portion of the foregoing part of the charge is assigned as error in the 8th ground of the motion for new trial. I think the charge excepted to was error because it was confusing to the jury and might have been understood to mean that they were authorized to find from the evidence that if Sheehan cashed the draft and did not make a loan the transaction was done with a view to covering up a shortage. The only evidence that there was a guilty knowledge on the part of Sheehan was the testimony of the auditor, and that was in the alleged statement made by O'Connor to Sheehan that O'Connor needed the cash money, as he was expecting two or three Federal men the next morning, and that he would give the money back in a few days. If this statement was believed by the jury the finding for the city would have been authorized, because Sheehan knew or should have known that O'Connor had no right to offer his employer's check as collateral for a personal loan. What O'Connor proposed to do with the money was utterly immaterial. If the check, accepted and used as collateral, had been cashed, both parties would have been guilty of a wrong. If O'Connor had given the money to the Red Cross it wouldn't have helped the parties any. As I understand it, there were but two questions for decision: (1) whether the check was cashed by Sheehan in good faith; or (2) whether it was put up as collateral for a personal loan. As I understand the charge excepted to, it injected a third question into the case not warranted by the evidence, to wit, whether, if the check was cashed, the transaction was a part of an illegal scheme. *Page 245 
I think the court erred also in refusing the following written request to charge: "I charge you gentlemen of the jury that under the pleadings and the evidence of this case that there is only one theory under which you could find for the defendant, and that is if you find that the $1656 paid by J. L. Sheehan to A. B. O'Connor was a loan to Mr. O'Connor personally, and to be repaid by him. If you find that Mr. Sheehan loaned the money to Mr. O'Connor personally you should find for the defendant. If the money was not paid to Mr. O'Connor as a personal loan you should find for the plaintiff." I dissent from the judgment of affirmance.